DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/8/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The IDS of 11/8/2021 fails to include a copy of non-patent literature citation #1.

Claim Objections
Claims 15-20 are objected to because of the following informalities:  
-Claim 15, line 3: please correct “first and second flow paths” to “a first flow path and a second flow path”
-Claim 15, line 4: please correct “the filter cartridge” to “the filter cartridge assembly”
-Claim 15, line 7: please correct “the filter cartridge” to “the filter cartridge assembly”
-Claim 16, line 1: please correct “A filtered tube set as recited in Claim” to “The filtered tube set as recited in claim”
-Claim 17, line 1: please correct “A filtered tube set as recited in Claim” to “The filtered tube set as recited in claim”
-Claim 18, line 1: please correct “A filtered tube set as recited in Claim” to “The filtered tube set as recited in claim”
-Claim 18, line 2: please correct “the first filtered flow path” to “the first flow path”
-Claim 18, line 2: please correct “the filter cartridge” to “the filter cartridge assembly”
-Claim 19, line 1: please correct “A filtered tube set as recited in Claim” to “The filtered tube set as recited in claim”
-Claim 19, line 2: please correct “the second filtered flow path” to “the second flow path”
-Claim 19, line 2: please correct “the filter cartridge” to “the filter cartridge assembly”
-Claim 20, line 1: please correct “A filtered tube set as recited in Claim” to “The filtered tube set as recited in claim”
-Claim 20, line 2: please correct “stable pressure” to “the stable pressure level”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastri et al. (US 2016/0287817 A1).
Regarding claim 15, Mastri discloses a filtered tube set (see Figs. 1-12) for use with a gas delivery device (gas delivery device 12) for performing an endoscopic surgical procedure in a surgical cavity (see par. [0039]), comprising:
a filter cartridge assembly (gas conditioning unit 30) having first (smoke evacuation flow path 240) and second (sense/insufflation flow path 210) flow paths formed therein (see Figs. 6 and 9);
a first lumen (conduit 32) extending from the filter cartridge (gas conditioning unit 30) and communicating with the first flow path (smoke evacuation flow path 240) for communicating with the surgical cavity to maintain a stable pressure level and facilitate smoke evacuation therein (see Fig. 9, par. [0049]-[0050]); and
a second lumen (conduit 40) extending from the filter cartridge (gas conditioning unit 30) and communicating with the second flow path (sense/insufflation flow path 210) to deliver insufflation gas to the surgical cavity and to sense cavity pressure (see Fig. 6, par. [0045]).

Regarding claim 16, Mastri discloses a filtered tube set as recited in claim 15, wherein a fitting (large luer fitting 34a) is operatively associated with a distal end of the first lumen (conduit 32) for connection with a first valve sealed access port (trocar 34) (see Figs. 1 and 11, par. [0046] and [0060]).

Regarding claim 17, Mastri discloses a filtered tube set as recited in claim 15, wherein a fitting (standard sized luer fitting 42a) is operatively associated with a distal end of the second lumen (conduit 40) for connection with a second valve sealed access port (trocar 42) (see Figs. 1 and 11, par. [0045] and [0060]).

Regarding claim 18, Mastri discloses a filtered tube set as recited in claim 15, wherein at least one filter element (filter element 340) is disposed within the first filtered flow path (smoke evacuation flow path 240) of the filter cartridge (gas conditioning unit 30) (see Fig. 9, par. [0056]).

Regarding claim 19, Mastri discloses a filtered tube set as recited in claim 15, wherein at least one filter element (filter element 310) is disposed within the second filtered flow path (sense/insufflation flow path 210) of the filter cartridge (gas conditioning unit 30) (see Fig. 6, par. [0056]).

Regarding claim 20, Mastri discloses a filtered tube set as recited in claim 15, wherein the first lumen (conduit 32) is configured for bi-directional gas flow so as to facilitate stable pressure in the surgical cavity and facilitate smoke evacuation from the surgical cavity (see directional arrows through conduit 32 in Figs. 9-10, par. [0049]-[0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                          

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783